UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6487



GARY L. WISE,

                                                 Plaintiff - Appellant,

             versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL     SHEEDY,    Warden,     Turbeville
Correctional Institution; ICKES, Mailroom
Clerk; T. BAGNEL, School Principal; K.
RAINWATER, ICG; J. ROSE, Associate Warden,
TCI; J. HAM, Computer Teacher, TCI; MAJOR
BLACKWELL; H. HESTER, Captain, TCI; B.
HOLLADAY, Librarian, TCI; H. GARDNER, Officer,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-00802-HFF)



                               No. 07-6711



In Re:   GARY L. WISE,

                                                             Petitioner.



     On Petition for Writ of Mandamus.        (6:06-cv-00802-HFF)


Submitted:    September 21, 2007             Decided:   October 12, 2007
Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


No. 07-6487 affirmed; No. 07-6711 petition denied by unpublished
per curiam opinion.


Gary L. Wise, Appellant/Petitioner Pro Se. John Evans James, III,
LEE, ERTER, WILSON, JAMES, HOLLER & SMITH, LLC, Sumter, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated cases, Gary L. Wise appeals the

district     court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000)

complaint.     We have reviewed the record and find no reversible

error.   Accordingly, we deny Wise’s motions for injunctive relief,

change of venue, discovery, and motion to place his case in

abeyance, as well as his objection to Appellees’ informal brief,

and affirm for the reasons stated by the district court.          Wise v.

South Carolina Dep’t of Corrs., No. 6:06-cv-00802-HFF (D.S.C.

Feb. 28, 2007).

           Wise also petitions for a writ of mandamus seeking an

order for more access to the prison law library, alleging he lost

several court cases as a result of denied access.         Mandamus is a

drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

“Courts are extremely reluctant to grant a writ of mandamus.”          In

Re: Beard, 811 F.2d 818, 827 (4th Cir. 1987).        Mandamus relief is

available only when the petitioner has a clear and indisputable

right to the relief sought and there are no other adequate means

for obtaining the requested relief. Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980); Beard, 811 F.2d at 826.       We find Wise

fails to meet this demanding standard.




                                   - 3 -
           Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   No. 07-6487 AFFIRMED
                                            No. 07-6711 PETITION DENIED




                                  - 4 -